Citation Nr: 1415383	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left foot disorder.  The Veteran timely appealed that decision.

The Veteran initially indicated on his July 2012 substantive appeal, VA Form 9, that he wished to have a Board hearing at the RO; in April 2013, he indicated that he wanted a videoconference hearing instead of a Travel Board hearing.  He additionally requested that the videoconference hearing be held in Greenville, North Carolina as that was the closest facility to his home.  The Board does not conduct hearings in Greenville, but the Veteran was not advised of this fact.

In a February 2014 letter, the Veteran was informed of his videoconference hearing before the Board in March 2014 at Winston-Salem, North Carolina.  The Veteran is advised that if he wants a hearing at the RO or Board, he should advise VA of his desire.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show a left foot disability in 1999 and 2000.  The Veteran has averred that he was on active duty service at Fort Hood, Texas for 3 years, beginning in April 1999.  He has submitted orders showing a 3 year active duty commitment beginning in April 1999.  This period of service has not been verified.

If the Veteran was in qualifying service when seen for left foot complaints, the duty to provide an examination would be triggered.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records. 

Efforts to obtain the records must continue until they are obtained or it is reasonably certain they do not exist or that further efforts would be futile.

2.  Verify the Veteran's periods of active duty ACDUTRA and INACDUTRA, especially during 1999 and 2000.

4.  If the Veteran's active duty, ACDUTRA or INACDUTRA dates correspond with treatment at Foot Hood for his left foot disorder in his service treatment records, schedule him for a VA examination to determine whether any current left foot disability is related to the left foot symptoms noted in 1999 and 2000.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all of the left foot disorders found.  

For any left foot disability identified, the examiner should indicate whether it is more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is related to military service, to include any left foot injury/treatment therein.  The examiner should specifically address any left foot treatment shown in service that matches up with a period of active duty, ACDUTRA or INACDUTRA service.

The examiner should also address the Veteran's lay statements regarding symptomatology suffered during his periods of active duty, ACDUTRA or INACDUTRA service, as well as any continuous symptomatology since discharge from those periods of service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


